                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE



 Leslie Scott, Tal Becker, individually and on behalf
                                               ,      of others similarly situated
        Plaintiff(s),

 v.                                                               3:21-cv-00401
                                                         Case No._____________________


 RVshare, LLC                                     ,
      Defendant(s).


                              BUSINESS ENTITY DISCLOSURE
      (Disclosure of corporate affiliations, business entity citizenship, and financial interests)

                                                       RVshare, LLC
       Pursuant to Fed. R. Civ. P. 7.1 and L.R. 7.02, _____________________________ makes the
following disclosures:

 INSTRUCTIONS: Check the applicable box or boxes, and fully provide any required
 information. Attach separate pages as necessary to fully provide required information.

              This party is an individual, who resides in ______________________.


              This party is a publicly held corporation or other publicly held entity, incorporated in
              ______________ and with a principal place of business in _________________.


              This party is a privately held corporation, incorporated in __________________ and
              with a principal place of business in __________________.


              This party has parent corporations

                         If yes, identify on attached page(s) all parent corporations, including
                         grandparent and great- grandparent corporations.

              Ten percent or more of the stock of this party is owned by a publicly held
              corporation or other publicly held entity.

                         If yes, identify on attached page(s) all such owners.



      Case 3:21-cv-00401 Document 20 Filed 07/12/21 Page 1 of 6 PageID #: 100
        x   This party is a limited liability company or limited liability partnership.

                     If yes, identify on attached page(s) each member of the entity and the
                     member’s state of citizenship. If any member is other than an individual
                     person, the required information identifying ownership interests and
                     citizenship for each sub-member must be provided as well. See Delay v.
                     Rosenthal Collins, Grp., LLC, 585 F.3d 1003 (6th Cir. 2009).

            This party is an unincorporated association or entity.

                     If yes, identify on attached page(s) the nature of the entity, the members of
                     the entity and the member’s state of citizenship. If any member is other than
                     an individual person, the required information identifying ownership
                     interests and citizenship for each sub-member must be provided as well.

            This party is trust.

                     If yes, identify on attached page(s) each trustee and each trustee’s state of
                     citizenship. If any trustee is other than an individual person, the required
                     information identifying ownership of the non-individual the trustee and state of
                     citizenship of each sub-trustee must be provided as well.

            Another publicly held corporation or another publicly held entity has a direct
            financial interest in the outcome of the litigation.

                      If yes, identify on attached page(s) all corporations or entities and the
                      nature of their interest.


     Any additional pertinent information should also be provided on attached page(s).


      7/12/21
Date: _________                         /s/ Michael G. Abelow
                           Signature: ________________________________________
                                         Michael G. Abelow
                           Printed Name:_____________________________________

                                     Attorney for RVShare, LLC
                           Title: ____________________________________________


                             CERTIFICATE OF SERVICE
                   [Include certificate of service pursuant to LR 5.01.
              Attach as separate page if necessary due to space constraints.]




   Case 3:21-cv-00401 Document 20 Filed 07/12/21 Page 2 of 6 PageID #: 101
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE


LESLIE SCOTT, TAL BECKER,                           Case No. 3:21-cv-00401
individually and on behalf of others
similarly situated,
                                                    Judge William L. Campbell, Jr.
               Plaintiffs,
                                                    Magistrate Judge Alistar Newbern
v.
RVSHARE LLC
               Defendant.


                     DEFENDANT RVSHARE LLC’s ADDENDUM TO
                       BUSINESS ENTITY DISCLOSURE FORM

        Defendant RVshare LLC (“RVshare”) provides the following additional information

pursuant to Fed. R. Civ. P. 7.1, L.R. 7.02, and the Court’s Business Entity Disclosure form:

        As disclosed, RVshare is a limited liability company. The Business Entity Disclosure form

requires an LLC to disclose “each member of the entity and the member’s state of citizenship” and

“[i]f any member is other than an individual person, the required information identifying

ownership interests and citizenship for each sub-member must be provided as well,” citing to

Delay v. Rosenthal Collins, Grp., LLC, 585 F.3d 1003 (6th Cir. 2009). As the Sixth Circuit

explained in Delay, “[w]hen diversity jurisdiction is invoked in a case in which a limited liability

company is a party, the court needs to know the citizenship of each member of the company. And

because a member of a limited liability company may itself have multiple members—and thus

may itself have multiple citizenships—the federal court needs to know the citizenship of each ‘sub-

member’ as well.”




     Case 3:21-cv-00401 Document 20 Filed 07/12/21 Page 3 of 6 PageID #: 102
70616648v1
       RVshare respectfully requests to be relieved of this requirement because such citizenship

information is not needed to determine that jurisdiction exists in this case because Plaintiffs have

filed a putative class-action complaint and jurisdiction is asserted under CAFA. (Compl. ¶ 4.)

       For purposes of CAFA jurisdiction, “an unincorporated association shall be deemed to be

a citizen of the State where it has its principal place of business and the State under whose laws it

is organized.” 28 U.S.C. § 1332(d)(10). Accordingly, Delay’s concerns regarding non-CAFA

diversity jurisdiction are not implicated. E.g., Eagles Nest, LLC v. Moy Toy, LLC, No. 2:14-cv-

00010, 2014 WL 4655277, at *5 (M.D. Tenn. Sept. 16, 2014) (“CAFA itself evinces an intent that

suits by unincorporated associations be treated like suits by corporations in that the citizenship of

the association for diversity purposes is determined by the entity’s principal place of business and

not by the citizenship of its members.”).

       RVshare is organized in Delaware and its principal place of business is in Ohio.

Accordingly, for purposes of CAFA jurisdiction, it is a citizen of Delaware and Ohio.

       By way of further disclosure, RVshare is ultimately held by approximately 46 known

natural person members and 8 entity members. Those entity members are KKR Rocket Aggregator

L.P. (affiliated with Kohl Kravis Roberts & Co.); Tritium I, LP, Trit RVS CP, LP, and Tritium I-

B, LP (each affiliated with Tritium Partners, LLC); StepStone Tactical Growth Fund II, L.P.;

StepStone Tactical Growth Fund II Offshore Holdings, L.P.; and MWJ International, Inc. At the

time of this disclosure, RVshare and counsel are unable to ascertain the partners of these entities.




                                                 2

     Case
70616648v1   3:21-cv-00401 Document 20 Filed 07/12/21 Page 4 of 6 PageID #: 103
                                              Respectfully submitted,

                                              /s/ Michael G. Abelow
                                              Michael G. Abelow (#26710)
                                              Alice E. Haston (#038708)
                                              SHERRARD ROE VOIGT & HARBISON, PLC
                                              150 Third Ave. S, Suite 1100
                                              Nashville, TN 37201
                                              P: 615-742-4200
                                              F: 615-742-4539
                                              mabelow@srvhlaw.com
                                              ahaston@srvhlaw.com

                                              Patrick J. Krebs (pro hac vice)
                                              Daniel H. Bryan (pro hac vice)
                                              Taft Stettinius & Hollister LLP
                                              200 Public Square, Suite 3500
                                              Cleveland, Ohio 44114-2302
                                              Telephone: (216) 706-3692
                                              Fax: (216) 241-3707
                                              pkrebs@taftlaw.com
                                              dbryan@taftlaw.com

                                              Attorneys for Defendant RVshare LLC




                                          3

     Case
70616648v1   3:21-cv-00401 Document 20 Filed 07/12/21 Page 5 of 6 PageID #: 104
                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of July, 2021, a true and exact copy of the foregoing

was electronically filed with the Clerk’s office using the CM/ECF system, which sent a notification

to all parties registered with the Court’s electronic filing system, including the following:

       James C. Bradshaw III
       Wyatt, Tarrant & Combs, LLP
       333 Commerce St., Suite 1050
       Nashville, TN 37201
       (615) 244-0020
       jbradshaw@wyattfirm.com

       Cam F. Justice
       Adam D. Breit
       Justice Law
       8551 W. Sunrise Blvd., Suite 300
       Plantation, FL 33322
       (954) 515-5656
       justicepleadings@justiceinjurylawyer.com
       abreit@justiceinjurylawyer.com

       Attorneys for Plaintiffs


                                                      /s/ Michael G. Abelow
                                                      Michael G. Abelow




                                                  4

     Case
70616648v1   3:21-cv-00401 Document 20 Filed 07/12/21 Page 6 of 6 PageID #: 105
